Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 4, 2019                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

  159415 & (24)                                                                                          David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 159415
                                                                   COA: 346169
                                                                   St. Clair CC: 13-001620-FC
  MICHAEL SHAWN POOLE,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the February 28, 2019
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motion to remand is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 4, 2019
         p1001
                                                                              Clerk